EX.99.CODE ETH GLOBAL REAL ESTATE INVESTMENTS FUND CODE OF ETHICS FOR SENIOR OFFICERS Preamble Section 406 of the Sarbanes-Oxley Act of 2002 directs that rules be adopted disclosing whether a company has a code of ethics for senior financial officers.The U.S. Securities and Exchange Commission (the “SEC”) has adopted rules requiring annual disclosure of an investment company’s code of ethics applicable to the company’s principal executive as well as principal financial officers, if such a code has been adopted.In response, Global Real Estate Investments Fund (the “Fund”) has adopted this Code of Ethics. Statement of Policy It is the obligation of the senior officers of the Fund to provide full, fair, timely and comprehensible disclosure, financial and otherwise, to the shareholders of the Fund, if applicable, regulatory authorities and the general public.In fulfilling that obligation, senior officers must act ethically, honestly and diligently.This Code of Ethics is intended to enunciate guidelines to be followed by persons who serve the Fund in senior officer positions.No code of ethics can address every situation that a senior officer might face; however, as a guiding principle, senior officers should strive to implement the spirit as well as the letter of applicable laws, rules and regulations, and to provide the type of clear and complete disclosure and information the Fund’s shareholders have a right to expect. The purpose of this Code of Ethics (the “Code”) is to promote high standards of ethical conduct by Covered Persons (as defined below) in their capacities as officers of the Fund, to instruct them as to what is considered to be inappropriate and unacceptable conduct or activities for officers and to prohibit such conduct or activities.This Code supplements other policies that the Fund and its adviser have adopted or may adopt in the future with which Fund officers are also required to comply (e.g., code of ethics relating to personal trading and conduct). Covered Persons This Code applies to those persons appointed by the Fund’s Board of Trustees as Chief Executive Officer, President, Chief Financial Officer and Chief Accounting Officer, or persons performing similar functions (“Covered Persons”). Promotion of Honest and Ethical Conduct In serving as an officer of the Fund, each Covered Person must maintain high standards of honesty and ethical conduct and must encourage his colleagues who provide services to the Fund, whether directly or indirectly, to do the same. Each Covered Person understands that as an officer of the Fund, he has a duty to act in the best interests of the Fund and its shareholders.The interests of the Covered Person’s personal interests should not be allowed to compromise the Covered Person from fulfilling his duties as an officer of the
